NUMBER 13-12-00228-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                             IN RE CHARLES WILLIAMS


                         On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Charles Williams, has filed a petition for writ of mandamus alleging that

the Honorable Craig Estlinbaum, presiding judge of the 130th Judicial District Court of

Matagorda County, Texas, abused his discretion by failing to timely make findings of fact

with respect to a petition for writ of habeas corpus filed in the trial court by relator. See

TEX. CODE CRIM. PROC. ANN. art. 11.07(c) (West Supp. 2011).

       Section 11.07 of the Texas Code of Criminal Procedure, regarding post-conviction

petitions for writ of habeas corpus such as the one filed by relator, states:

       Within 20 days of the expiration of the time in which the state is allowed to
       answer [the habeas corpus petition], it shall be the duty of the convicting
       court to decide whether there are controverted, previously unresolved facts
       1
          See TEX. R. APP. P. 52.8(d) (“When denying [mandamus] relief, the court may hand down an
opinion but is not required to do so.”).
       material to the legality of the applicant's confinement. . . . . If the
       convicting court decides that there are no such issues, the clerk shall
       immediately transmit to the Court of Criminal Appeals a copy of the
       application, any answers filed, and a certificate reciting the date upon which
       that finding was made. Failure of the court to act within the allowed 20
       days shall constitute such a finding.

Id. (emphasis added).

       Having reviewed and fully considered relator’s petition, this Court is of the opinion

that relator has not shown himself entitled to the relief requested and that the petition

should be denied. “[T]o be entitled to the extraordinary relief of mandamus, the relator

must establish two essential requirements: (1) that the act sought to be compelled is

purely ministerial, as opposed to discretionary or judicial in nature, and (2) no other

adequate remedy at law is available.” Stearnes v. Clinton, 780 S.W.2d 216, 219 (Tex.

Crim. App. 1989). Even assuming that the trial court has failed or refused to timely make

findings of fact as contemplated by the statute, relator has not established that the trial

court had a “purely ministerial” duty to make such findings. See id. In fact, article 11.07

states that “[f]ailure of the court to act” within the time specified “shall constitute” a finding

that no “controverted, previously unresolved facts material to the legality of the applicant’s

confinement.” TEX. CODE CRIM. PROC. ANN. art. 11.07(c). The act that relator asks us to

compel the trial court to do is therefore discretionary, and mandamus will not issue to

compel a discretionary act. See Stearnes, 780 S.W.2d at 219.

       For the foregoing reasons, relator’s petition for writ of mandamus is DENIED.


                                                            PER CURIAM
Do Not Publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
12th day of April, 2012.




                                                2